Citation Nr: 1625689	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  02-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling on an extraschedular basis for left ankle disability for the period prior to June 26, 2011. 


REPRESENTATION

Appellant represented by:	Michael Leonard, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from November 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) from January and March 2001 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter has been before the Board on numerous occasions, most recently in December 2014 when the Board granted an extraschedular rating for the Veteran's left ankle disability for the period beginning June 26, 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2016 memorandum decision, set aside the Board's decision in part (i.e. that part denying an extraschedular rating prior to June 26, 2011) and remanded it for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The earliest clinical evidence of ankylosis of the left ankle is October 2005.

2.  The rating criteria of diagnostic code 5271 do contemplate pain and swelling.

3.  The rating criteria of diagnostic code 5270 do not contemplate pain and swelling.

4.  The most probative evidence of record reflects that the Veteran's left ankle disability did not cause marked interference with employment prior to June 26, 2011.

5.  The most probative evidence of record reflects that the Veteran's service-connected disabilities, when considered collectively, did not cause marked interference with employment prior to June 26, 2011.


CONCLUSION OF LAW

The criteria for an extra-scheduler rating for a left ankle disability (history of left ankle fracture with history of osteomyelitis, to include posttraumatic arthritis) prior to June 26, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that adequate examinations have been obtained.  As is explained in more detail below, the Board finds that the 2004 and 2005 clinical opinions are not inherently inconsistent with each other, or with the evidence of record.  

Legal Criteria

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1). . A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The claim on appeal arose from an appeal regarding a claim for increased rating for service-connected for residuals of a left ankle fracture with history of infection (osteomyelitis), to include posttraumatic arthritis.  In December 2014, the Board awarded an extraschedular rating beginning June 26, 2011.  Pursuant to the Court's February 2016 memorandum decision, the period under consideration is prior to June 26, 2011.

The term "marked" is not defined in VA regulations; however, the Board notes that when the term has been used in the rating criteria it has been used as describing a level of severity which is more than moderate. (See e.g. DCs 5202, 5255, 5271, and 5273.)

In the context of Social Security benefits, where "marked" is used as a standard for measuring the degree of limitation, it means more than moderate, but less than extreme. Cruse v. U.S. Dept. of Health & Human Services, 49 F.3d 614, 618 (10th Cir. 1995) "Marked as defined in Social Security regulations is a degree of limitation that seriously interferes with a claimant's ability to function independently, appropriately, effectively and on a sustained basis."

In the January 2001 rating decision on appeal, the RO increased the rating for the left ankle disability from 10 to 20 percent under DC 5271 for marked limited motion, effective October 31, 2000.  In the March 2001 rating decision, the RO cited a June 28, 2000, VA treatment record as a claim for increased rating and made the 20 percent rating effective from June 28, 2000. 

Historically, the June 28, 2000, record shows that the Veteran presented requesting evaluation of left ankle pain.  He reported that over the previous year and a half, the ankle has been "constant impeding ability to walk.  Has to sit down since 'ankle won't work.'"  Physical examination of the left ankle revealed no tenderness or swelling; "reproduces the pain."  The Veteran was referred to orthopedics. 

A January 2001 VA orthopedic examination report reflects that the Veteran reported that he had a lot of pain in the left ankle and it was sometimes difficult to walk.  He was noted to be working in a hospital.  He had to limp because of the pain and weightbearing was difficult when the pain was increased.  Occasionally there was swelling.  Physical examination revealed that the Veteran seemed to be in pain and had less movement of the left ankle while walking.  He walked with a "mild left-sided limp."  There was swelling around the joint.  It was noted that range of motion was grossly limited with extension to five degrees and flexion to five degrees with complaints of pain.  There was no range of motion in inversion and eversion.  There was also atrophy of the calf muscle.  Review of X-rays of the left ankle conducted in September 2000 revealed severe degenerative changes of the left ankle joint with deformity of the bone surfaces, sclerosis, and narrowing of the joint space.  The diagnosis was history of severe injury to the left ankle with severe degenerative arthritis with gross limitation of motion and pain in the left ankle.  Although the Veteran had range of motion which was limited with complaint of pain, his ankle was not ankylosed; thus, his complaints of pain and swelling and loss of motion are adequately considered in the rating criteria for DC 5271.  (In essence, the pain and swelling affect movement of the joint so that the motion of the joint is limited.)

During a June 2002 VA outpatient visit, the Veteran complained of chronic left ankle pain for some time.  A total ankle replacement, possible arthroplasty to remove any spurs, or control the pain with medication was recommended.  The Veteran chose to control the pain with medication.  The diagnosis was left-sided ankle pain, status post fracture with degenerative joint disease.

In October 2002, the Veteran testified at a Board hearing that, as a physician's assistant, he was on his feet all day, and by the end of the day could not walk.  He reported that he had missed approximately five to seven days of work that year due to pain, swelling, and inability to walk.  He also testified that he would have to leave work early because of the pain, but this was infrequent.  The Board finds that five to seven days of work a year, which averages one day of missed work every two months, is not marked interference.  The Veteran's testimony that he left work early "infrequently" is indicative that it was not often enough to cause marked interference with employment.  Importantly, his ankle was not yet ankylosed; thus, his pain and swelling are considered under DC 5271.

In March 2004, the Veteran stated that in the last year he "missed at least fifteen days of work because of the pain, swelling, and inability to walk."  He also reported daily pain in both hips.  He further stated that "it is getting to the point that if it gets any worse I will not be able to work anymore."

A March 2004 lay statement from S.D. reflects her observations that the Veteran "never runs, water ski or dances anymore.  As a matter of fact he has a hard time walking anymore.  There are days when I have to get his pain medication.  He now walks with a very noticeable limp that was not to the degree it is now.  I know he has chronic pain because of his facial expressions when he tries to walk."  The lay statement fails to provide competent credible evidence of how the Veteran's disability affects his employment to a degree of "marked interference." The Board acknowledges that pain and a limp may affect some aspects of employment and for that reason, the diagnostic code provides ratings of 10 percent for moderate limitation of motion and 20 percent for marked limitation of motion.  However, the Veteran's ankle was not yet ankylosed and he has not been shown to have had "marked interference with employment." 

An April 2004 VA bone scan confirmed osteomyelitis of the left ankle.  A 2004 VA examination report reflects that the Veteran stated that he had increasing difficulty walking.  His left ankle has very limited range of motion so "he will sometimes trip going up a curb or up steps."  He uses a can when ankle is very painful.  

The Veteran reported difficulty on the job (as a tavern owner) with walking and weight bearing.  He reported that he is unable to perform stocking, waiting tables, cooking, unloading stock, or driving a delivery truck on "bad days."  The Veteran stated that he is "managing the pain as best he can" and was not ready for surgery at the present time even though he stated it was offered to him.  The Veteran reported that he used ibuprofen as needed for pain and used Vicodin approximately one to two times a week if the ibuprofen is not effective.  The Veteran reported that he worked part time 20 -30 hours a week and lost 12-20 days per year.  He reported that on bad days, he stays at home on the couch or in bed.  The examiner noted that the ankle has "very limited range of motion" and that the Veteran reported that "he has noticed less mobility to the ankle, and he states that pain is brought on by doing less and less activity."  When describing the effects of the condition on daily activities, the examiner noted the Veteran's report of difficulty routinely with all weight bearing on the left leg during daily activities.  While he had limited range of motion (plantarflexion to 35 degrees and dorsiflexion to negative 15 degrees), his ankle was not yet ankylosed.  

The Board acknowledges the Veteran's reports of difficulty in the job on "bad days" and with walking and weight bearing; however, the evidence does not necessary reflect "marked interference" as the Veteran was still able to work productively.   The evidence does not reflect marked interference such as largely diminished income, needing to hire additional staff to replace him, or having to frequently close his business, even if his work week of 20 to 30 hours was due to service-connected disability.  He lost one to one and a half days per month; this is not marked interference.  Again, and notably, the ankle was not yet ankylosed; thus, the Veteran's symptoms of pain and swelling, even if they caused him to miss work, are adequately considered in the rating criteria for limitation of motion.  

In correspondence received by VA in September 2004, the Veteran asserted that the previous week he had lost four days of work due to pain and swelling in the ankle and both hips and was in bed the whole time.  

In September 2004, the VA examiner submitted an addendum to the April 2004 examination report in which she stated that the left ankle disability by itself causes marked interfere with employment.  The Board finds, however, that, when examining the rationale provide, that the Veteran's ankle disability has not been shown by adequate evidence to cause marked interference with employment.  

The September 2004 addendum's rationale is as follows:

The veteran has untreated active osteomyelitis of the left ankle. Treatment for this condition can include long term high potency oral and or intravenous antibiotic therapy confinement with bed rest hospitalization and surgical interventions.  Joint destruction within the left ankle could continue to worsen if the condition remains untreated.  The veteran's general state of health could decline if the condition remains untreated.  The treating physician may preclude continuous daily weight bearing such as is required by a working individual or intravenous antibiotic therapy, confinement with bed rest, hospitalization, and surgical interventions.  Joint destruction within the left ankle could continue to worsen if the condition remains untreated.  The veteran s general state of health could decline if the condition remains untreated.  The treating physician may preclude continuous daily weight bearing such as is required by a working individual. (emphasis added).

In essence, the examiner has stated that marked interference may occur if the Veteran's condition is left untreated and if his condition worsens such that he is eventually confined to bed, precluded from daily weight bearing, required to have intravenous antibiotic therapy, or required to be hospitalized or have surgery.  Her rationale clearly does not support a finding that the Veteran at the time of the examination and opinion actually had marked interference with employment.  It merely provides that such is a possibility in the future if his condition is untreated.  

The Board also acknowledges that the Veteran may have had four days of inability to work; however, four days out of one week is not synonymous with "marked interference with employment" considering that the Veteran routinely works 52 weeks a year, and that the Veteran was a business owner.  The evidence does not support a finding that due to four days of missed work that one week, his annual income was markedly diminished.

The Board also acknowledges that the Veteran claims file includes evidence that the Veteran had financial difficulties during the pendency of his claim.  However, there is insufficient evidence that these financial difficulties (i.e. March 2004 land contract forfeiture notice due to past duet payments which were due December 2003) were the result of a marked interference with employment due to service-connected disabilities. 

In an October 2004 rating decision, the RO increased the rating for the left ankle disability to 30 percent, effective June 25, 2002.  The RO assigned the increased rating under DC 5271-5000.  Although the evidence did not show a confirmed diagnosis of osteomyelitis, the RO resolved reasonable doubt in the Veteran's favor and assigned the rating effective the date showing the earliest possible diagnosis.  Under DC 5000, a 10 percent rating is assigned for inactive osteomyelitis.  A 20 percent rating would be warranted for osteomyelitis with discharging sinus or other evidence of active infection within the previous 5 years.  In Note (1) to DC 5000, the 10, 20 and 30 percent ratings are to be combined with the rating for ankylosis or limited motion.  Thus, the 30 percent rating assigned by the RO contemplated the osteomyelitis and marked limitation of motion.  

In October 2005, the same VA examiner as in April 2004 stated that the Veteran had active osteomyelitis of the left ankle.  The Veteran's joint was assessed as "ankylosed and stable and without pain on aggressive range of motion testing."  The examiner also noted that the Veteran reported that that he has pain on ambulation; however, upon observation, "there appeared to be no pain on ambulation."  The Veteran reported use of a cane for walking on an "intermittent or occasional" basis.  The Veteran also denied any incapacitating episodes related to his osteomyelitis.  He reported that he is able to stand for 15-30 minutes.  It was also noted that the Veteran continued as a tavern owner/manager and denied being on Social Security disability.  The examiner stated that the Veteran related "no change in his employment or occupational functioning."  The examiner also noted as follows:

[The Veteran] explicitly states that his left ankle condition has not changed since his last compensation examination.  There is no documentation in the veteran's VA medical records or his claims file that contradicts these statements.  Therefore, this examiner can only conclude that there is no marked interference on his employment due to the veteran's left ankle condition.

The Board finds that this October 2005 opinion is adequate and is not inconsistent with her earlier opinion.  As noted above, the September 2004 opinion was a preview or hypothetical of possible outcomes.  The clinician did not find that the Veteran actually had any such outcomes by October 2005.  Thus, even if the Veteran had some difficulties in September 2004 which required him to not work for four days in a row, this was not a chronic problem.  The fact that he had no objective evidence of pain on aggressive range of motion supports a finding that he would not have marked interference with employment.  In addition, the examiner's clinical findings of no pain on range of motion are credible and probative that the Veteran did not have symptoms outside the rating criteria. 

In addition, the April 2004 examination report in which the Veteran reported bad days due to pain is necessarily going to be slightly inconsistent to the 2005 examination report in which the examiner specifically noted that although the Veteran contended that he had pain, she actually found no evidence of pain on examination.  The examiner cannot be expected, nor should she be encouraged, to ignore her observations as to a lack of pain on observation, just as she should not be encouraged to ignore her observations as to pain on observation.

In a January 2006 decision, the Board increased the rating to 40 percent, effective June 25, 2002.  In granting the 40 percent rating, the Board noted that because the RO noted the presence of osteomyelitis, although not confirmed, a 20 percent rating was warranted under DC 5000 for active infection.  That 20 percent rating was combined with the rating for limited motion.  In a February 2006 rating decision, the RO effectuated that decision, and assigned the 40 percent rating under DC 5000-5270.  

An April 2006 VA clinical record reflects that the Veteran reported that his left ankle pain "occasionally bothers him."  The Board finds that "occasionally" which is defined as "now and then" or "from time to time," is not synonymous or as severe as "marked interference."  

An April 2010 VA examination report reflects that the Veteran used a cane intermittently or occasionally.  His left ankle had pain at rest.  It was noted that the Veteran had an odd gait and his heel wear on the shoe did not appear consistent with his gait.  The Veteran reported that he was self-employed as a restaurant owner and had lost two weeks of work in the last 12 month period because of pain.  It was noted that there was "no clinical evidence of osteomyelitis at this time."  The Board finds that reported symptoms, the heel wear which did not support his reported symptoms, and his report of only losing two weeks of work in a year period, is indicative that the Veteran did not have pain or swelling which caused marked interference with employment. 

A lay statement by M.M, received by VA in June 2010 reflects that he has known the Veteran for six years and in the past "2-3 years I have watched him decline."  M. M stated as follows:

He attempts to go golfing with me, but most of the time he rides in the cart.  This is due to his hips, and ankle pain.  About 2 3 weeks ago we were out, and he fell for no reason. This is not the first time I have observed this and seems to be getting worse. Also I have noticed his limp is worsening and missing more time from work.  As a matter of fact back in December 09 he moved.  Due to his ankle and hip(s) pain he could not help with this task.  He hired myself and two other men to move him.  

The lay statement does not provide sufficient probative evidence to show that the Veteran had marked interference with employment.  Merely because he cannot walk the course while golfing, or that he needed help moving his home belongings, is not satisfactory evidence that he could not maintain satisfactory work as a physician's assistant or as the owner of an establishment. 

The Board acknowledges the Veteran has missed some time from work, but this does not support a finding of actual "marked interference" with employment.  Rating disabilities contemplate that a Veteran's disability has an impact on his employment.  As noted in 38 CFR 4.1.  "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."

The Board finds that the earliest competent probative credible evidence of marked interference with employment is in June 2011.  A June 28, 2011 Michigan Medical Center record reflects that the Veteran should not work from June 28, 2011 through August 12, 2011.  A July 11, 2011 Form WH-380E (Employees' Serious Health Condition) reflects that the Veteran's estimated beginning period of incapacity was June 26, 2011 and that he had an estimated ending date of incapacity of September 26, 2011, due to a flare-up of osteomyelitis of the left ankle.  (The Veteran has contended that  he last worked on June 24, 2011; however, he also submitted a statement in January 2012 that the evidence shows that his last date of work was June 26, 2011.)

A July 17, 2011 Urgent Care Discharge record reflects a diagnosis of osteomyelitis of the left ankle.  The Veteran was prescribed Cipro, Vicodin, Motrin, and to be off work until re-evaluation.  An Aetna Physician's statement reflects that the Veteran had osteomyelitis of the left ankle and was restricted from work until September 16, 2011.  It was noted that he would be absent from work beginning June 28, 2011.  

An August 2011 Pain Questionnaire reflects that the Veteran reported pain that lasts most of day and which interferes with sleep. 

In correspondence dated in January 2012, the Veteran asserted that his last date of work was in June 2011 and he was no longer able to work due to his service-connected disabilities.  Social Security Administration (SSA) records also reflect a disability date in June 2011. 

The Board finds, based on the evidence of record, and as discussed in further detail below, an extraschedular evaluation is not warranted at any time on appeal prior to June 26, 2011.  The probative evidence as a whole does not support a finding of marked interference with employment prior to that date.

The earliest clinical evidence of an ankylosed left ankle is the October 2005 VA examination.  As the Board noted in its 2006 decision, for the period commencing June 24, 2002, "a rating of 40 percent is merited based on findings that there was motion, albeit markedly limited motion in the left ankle.  The ankle was not ankylosed, so an evaluation in excess of 20 percent for the orthopedic residuals of a left ankle fracture to include post traumatic arthritis could not be assigned for that time period.  However, as was noted by the RO, it was suspected that the veteran had active osteomyelitis in the ankle, although a confirmed diagnosis was not rendered.  This would require the assignment of a 20 percent for the osteomyelitis under Diagnostic Code 5000.  As indicated in the regulations, the 20 percent rating for osteomyelitis is to be combined with the 20 percent rating for the orthopedic findings."  

In essence, the Veteran's complaints of pain and swelling prior to October 2005 are not outside the rating criteria because they are already considered in the 20 percent rating for orthopedic residuals.  (i.e. limitation of motion under DC 5271).  The presence of any possible active osteomyelitis is contemplated by the 20 percent rating under DC 5000.  Thus, prior to October 2005, the Veteran has not met the first prong of 38 C.F.R. § 3.321(b) and Thun v. Peake, 22 Vet. App. 111 (2008) and a rating on an extraschedular basis is not for consideration. 

Ankylosis is defined as the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, pain and swelling are not factors considered in a 40 percent rating for ankylosis.  However, they are factors in rating for limitation of motion.  

In essence, if the Veteran is rated under a diagnostic code for limitation of motion, his pain and swelling which affect the range of motion are considered in the rating code and an extraschedular rating would not be warranted even if the Veteran had marked interference with employment or frequent periods of hospitalization.  

Pain and swelling are not contemplated in the rating code for ankylosis; thus, if the Veteran has pain and/or swelling, he may be entitled to an extraschedular rating if he has marked interference with employment and/or frequent periods of hospitalization.

While the Veteran's disabilities may have affected his employment, they did not cause more than moderate impairment prior to June 26, 2011.  He did not have an obvious or distinct impairment or hindrance upon his ability to satisfactorily perform his occupational duties in a workplace setting.  In making this finding, the Board has considered that marked interference is not the same standard as the inability to maintain substantial gainful employment required for a finding of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Board finds that the Veteran did not meet either standard prior to June 26, 2011.  While his disabilities had an effect on his employment, such did not keep him from satisfactorily performing the tasks required to any marked degree. 

In a February 2011 rating decision, the RO granted service connection and assigned separate 10 percent ratings for bilateral hip arthritis as secondary to the service-connected left ankle disability, effective from May, 3, 2005.  Effective from that date, the Veteran was in receipt of service connection for his left ankle and right and left hips, with a combined rating of 60 percent, effective from May 2005.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  

A June 2005 VA examination of the hips included the Veteran's report of constant hip pain.  He said he "just has to lay down when his hips are hurting at a ten."  The examiner noted tenderness, painful movement and weakness in both hips.  There was evidence of minimal osteoarthritis changes to the hip joints.  The examiner noted that the Veteran owns and manages a tavern and the impact on his occupational activities would be decreased mobility, weakness or fatigue, decreased strength, lower extremity pain.  

The Board does not find that this is a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  The evidence shows that the hip and ankle disabilities (separately and combined) result in limitations on his occupation; however, as discussed in depth above, the Veteran has not been shown by the most probative evidence to have "marked interference" with employment prior to June 2011.  In this regard, the Board has considered his contentions as to how often he missed work regardless to whether it was due to his ankle or hips.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to an increased evaluation on an extraschedular basis for left ankle disability effective prior to June 26, 2011 is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


